Citation Nr: 1436936	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran appellant served on active duty from July 1991 to October 1994.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim was previously before the Board in March 2014 when it was remanded for additional development.

In a statement dated in July 2009 the Veteran reported that his knee pain was more severe and in December 2013 the Veteran stated "[p]lease review all of my evidence in connection for an upgrade in compensation for both knees."  Therefore, the issue of entitlement to a compensable evaluation for arthralgia of the left knee has been raised.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right knee manifests flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, a meniscal disorder, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5258, 5260, 5261, 5262 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in letters dated in February 2008 and January 2009.  The claims were subsequently readjudicated in a Statement of the Case dated in July 2009.

As for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board remanded the claim in March 2014 for VA treatment records dated subsequent to May 2012 to be associated with the claims file and for the Veteran to be afforded another VA medical examination.  The Veteran was afforded a VA medical examination in June 2014.  In the examination report the examiner noted that the Veteran had no treatment at the VA since May 2012.  As such, the Board finds that there has been substantial compliance with the March 2014 remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

Lastly, the June 2014 examination report indicates that the Veteran reported care in the community.  However, subsequently, the Veteran's representative submitted a signed expedited processing form that indicates that they did not have any additional evidence regarding the Veteran's appeal and that they wished for the Board to proceed with the adjudication of the Veteran's appeal.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee is more disabling than currently evaluated.  The Veteran's knee disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's knee disability was evaluated analogously by limitation of extension.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a statement dated in March 2008, Dr. J.N. indicated that the Veteran's knee was painful getting from a stooped position or going up stairs.  He used Advil as need for the pain.  Examination was noted to reveal mildly antalgic gait.  There was no swelling of the knees.  He had subpatellar crepitus on full range of motion actively and passively in both knees.  X-ray evaluation of the knees revealed osteoarthritis to a mild degree in the lateral and patellofemoral compartments in the right knee.  There was a mild joint space narrowing in the lateral compartment of the left knee.  No effusion was seen.  It was the doctor's assessment that the Veteran had progression of his degenerative changes over time in his knees.  He recommended that the Veteran use ibuprofen 600 milligrams (mg.) four times a day as needed for pain and to stay as active as possible.  

The Veteran was afforded a VA medical examination in April 2008.  The Veteran reported that the right knee was getting worse.  He stated that when he arises from a chair after prolonged sitting the knees hurt and crack.  The Veteran stated his right knee not only hurt more and ached often but the pain is worse with certain movements.  There was locking and giving way of the right knee at times he stated.  The Veteran had not fallen as a result of the giving way.  There was locking of the right knee recurrently.  The pain was present over all about 75 percent of the time.

The patient took ibuprofen 200 mg. for pain as many as four tablets about twice a day with slight relief.  The Veteran used no assistive device and he did all activities of daily living unassisted.  The Veteran reported that he had to give up sports due to the right knee pain.  The Veteran had some stiffness in the morning lasting a few minutes in the right knee.  The symptoms of flare ups were increased pain in the knee.  Flare-ups could last about two days.  There were no precipitating factors and the flare-ups returned every few weeks with much variation in the time interval.

Physical examination revealed that the Veteran's gait was normal.  Inspection of the knees revealed that the left knee was larger than the right.  The right knee did not show any evidence of effusion or swelling and was not tender to palpation anteriorly.  There was crepitance with full extension of the right knee.  However there was no pain with extension.  The flexion of the right knee was 0 to 90 to 104 degrees.  There was objective pain from 90 degrees to 104 degrees.  The repetitive motion was done and after repetitive motion the right knee flexion was 0 to 76 degrees with objective pain at 76 degrees.  Tests for stability were normal including tests of the collateral ligaments and cruciate ligaments.  The Lachman test was normal.  Drawer test was normal.  McMurray's test was negative but there was crepitance noted during the test.  The popliteal area was negative also on palpation.  Gait was normal.  X-ray study of the right knee was normal.  The Veteran was diagnosed with patellofemoral syndrome with chondromalacia of the right knee.  

In another April 2010 VA treatment note the Veteran complained of increasing right knee pain for one and a half weeks, below his kneecap.  The Veteran denied any trauma, locking, buckling of his knee or falls.  There was no redness or swelling noted.  He had been using ibuprofen 800 mg. with only slight relief.  No x-rays had been done. 

An April 2010 VA x-ray revealed normal right knee.

In April 2010 the Veteran complained of right knee pain.  He stated that the Motrin had not provided significant relief as he states that the pain will randomly come and go.  He stated he felt as if something was inside of his knee.  He denied radiation of the pain or swelling.  He denied trauma.  Examination revealed the knee to have normal range of motion with no tenderness or swelling.

In May 2010 the Veteran reported that the pain started out four to five weeks prior out of the blue without any precipitating event.  He stated that "It feels like something is in there and it's excruciating."  Pain was along the medial and lateral aspects of the patellar tendon.  The pain was better with Vicodin one to two tablets a day and worse with walking and any movement.  He thought that it is getting worse in the prior few days.  He reported that it always aches and hurts, gets hot and hurts like hell.  He denied any clicking any popping denies any swelling.

Observation revealed no swelling, no atrophy, and no warmth.  There was tenderness to palpation along the right lateral patellar tendon as it inserts to the patella--at the junction of the entethesis, mild tenderness to palpation of the medial joint line anteriorly, no lateral tenderness or posterior protrusions were noted.  Range of motion was full with no crepitance.  Patellar grind/tracking test was within normal limits.  There was no patellar apprehension.  Lachman's was negative.  Anterior and posterior drawer sign was negative.  McMurray's test was negative.  There was no medial/lateral joint line tenderness.  The Veteran's gait was slightly antalgic but he did not use an assistive device.

In a VA treatment note dated in July 2010 the Veteran was noted to report pain in the right knee for the prior four to five months without traumatic onset.  There was some dull pain all the time but some movements cause increased sharp pain.  Pain was rated at 4/10 and described as aching, sharp.  He had pain daily.  The Veteran was tender to palpation along the lateral aspect of the patella tendon.  He had a negative anterior/posterior drawer test and varus/valgus stress test.  The knee was very painful with kneeling and squatting.

In August 2010 the Veteran complained of  right knee pain.  He had pain in right knee only during certain activities like when he is playing with his child, kneeling and when performing quad stretch.  

A September 2010 physical therapy note indicated pain in the right knee along the patellar tendon and medial to it.  

A private x-ray of the right knee dated in November 2013 was negative.

An examination dated in November 2013 reveals that that the Veteran had flexion of the right knee to 55 degrees with pain beginning at 15 degrees.  Extension ended at 5 degrees with pain at 5 degrees.  Repetitive use testing revealed 20 degrees of flexion and 5 degrees of extension.  It was noted that the Veteran did not have any additional limitation of range of motion of the knee and lower leg following repetitive use testing.  The Veteran had reduced gait secondary to loss of range of motion, decreased strength and increased pain.  The Veteran had function loss of weakened movement, excess fatigability, incoordination, pain on movement, and disturbance of locomotion in the right knee.  The Veteran had difficulty with prolonged sitting secondary to the reduced right knee range of motion and reduced tolerance to steps and bending secondary to reduced range of motion, reduced strength and increased complaints of pain.  The Veteran had tenderness to palpation for the joint line or soft tissue of the right knee.  Right knee flexion had reduced strength of 3/5 and right knee extension had reduced strength of 3/5.  Tests for instability were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran never had shin splints.  He had never had meniscal conditions or surgical procedures for a meniscal condition.  He had never had a meniscectomy or joint replacement.  He had never had any arthroscopic surgery.  He did not use any assistive devices as a normal mode of locomotion.  

The Veteran was afforded a VA medical examination in January 2014.  The Veteran was diagnosed with degenerative joint disease of the right knee.  It was noted to be the natural progression of the service-connected patellofemoral syndrome with chondromalacia.  

The Veteran had no surgery on his knees but has had several treatment periods with physical therapy.  The Veteran's current symptom were pain and stiffness without swelling locking or sense of instability.  The pain was described as daily with a severity of 7 to 8/10 with waxing and waning during the day with activity.  Activities of daily living were not impaired and the Veteran had been able to function in his usual occupation and had not missed any days of work due to his knee condition.  He did not use any assistive devices.  He had no flares in the knee pain over the prior year.  He was treated with ibuprofen and hydrocodone which helped.

Range of motion of the right knee was 110 degrees of flexion with pain at 100 degrees.  There was no limit of extension and no objective evidence of painful motion on extension.  Repetitive motion testing revealed flexion of 110 degrees.  There was no limitation of extension.  The Veteran did not have any additional limitation of motion of the knee and lower leg following repetitive-use testing.  The Veteran had less movement than normal and pain on movement in the right lower extremity.  There was no tenderness or pain on palpation.  Muscle strength was 5/5 for right knee flexion and extension.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had never had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He had not had any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total joint replacement or arthroscopic or other knee surgery.  He did not use any assistive device as a normal mode of locomotion.  Imaging studies were noted to have revealed right degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  The Veteran's knee and/or lower leg condition did not impact his ability to work.  There was no change in range of motion anticipated due to flares or pain or repetitive use over time.  

The Board remanded the claim in March 2014 to obtain a new examination because of the wide variation in findings reported on the November 2013 and January 2014 examinations.  Pursuant to the Board's remand, the Veteran was afforded a VA medical examination in June 2014.  The Veteran was diagnosed with degenerative joint disease and chondromalacia of the right knee.  The Veteran had been on Vicodin 2 tabs TID for years.  He was trialed with physical therapy without much effect.  There was no bracing or history of injections.  The Veteran had a chronically altered gait.  There was no swelling or instability.  The greatest pain was when going to stand or navigating stairs.  There were no interval injuries reported. 

Range of motion of 105 degrees of flexion with pain at 90 degrees.  Extension to 3 degrees with no objective evidence of painful motion.  Repetitive motion testing revealed 105 degrees of flexion with no hyperextension.  The Veteran had less movement than normal, pain on movement, atrophy of disuse, and disturbance of locomotion in the right knee.  There was tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength was 5/5 in the right knee for flexion and extension.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had never had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He had not had any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total joint replacement or arthroscopic or other knee surgery.  

There was no leg length discrepancy.  Tender proximal to the right fibular head and inferolateral patellar border.  There was no swelling or instability.  Passive knee flexion in prone with hip flexion and pain at 90 degrees due to short quadriceps.  The right lower extremity externally rotated in prone.  There was increased lateral knee pain with foot internal rotation.  The Veteran's gait was antalgic over the right knee.   He did not use any assistive device as a normal mode of locomotion.  Imaging studies were noted to have revealed right degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  The Veteran's knee and/or lower leg condition did not impact his ability to work.  

The examiner concurred with the January 2014 examination in that the current right knee degenerative joint disease was a natural progression of the patellofemoral syndrome and chondromalacia that was diagnosed in the 1990's.  The examiner noted that examination closely mirrored the examination of January 2014.  The examiner reported that the examination of November 2013 did not reflect his condition as of this June 2014 evaluation. 

It was this examiner's opinion that it was less likely as not that there would be any additional limitation in function or range of motion due to pain, weakness, fatigability, or incoordination during flare-ups, or when the right knee joint is used repeatedly over a period of time. 

The evidence of record shows that the Veteran's knee flexion has been limited, at worst, to 90 degrees; extension, limited to 3 degrees.  There is no evidence of instability.  Thus, even considering the functional limitation of extension, the evidence does not warrant assignment of a rating in excess of the currently assigned 10 percent for limitation of extension under Diagnostic Code 5261.  As there is no actual or functional limitation of flexion to 60 degrees, the criteria for assignment of a separate rating for limitation of flexion under Diagnostic Code 5260 have not been met.  

The Board further finds that assignment of a separate rating under Diagnostic Code 5257 for instability is not warranted.  The Veteran has complained of instability in his knees; however, VA examinations found no objective evidence of instability of either knee.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his subjective reports of instability are given less probative weight than the VA examination reports, which objectively noted no knee instability.  

The remaining Diagnostic Codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these Diagnostic Codes are not applicable.

The Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  A privately completed questionnaire, dated in November 2013, showed limitation of flexion to 15 degrees with pain as well as limitation of extension to 5 degrees.  However, that report shows multiple corrections raising a question as to its accuracy.  The VA medical examination conducted in January 2014, approximately two months later, showed markedly different results.  Further, the January 2014 results were more consistent with the findings reported after the June 2014 VA examination, which was conducted in response to the inconsistencies between the November 2013 and January 2014 examinations.  Therefore, the Board finds that the November 2013 questionnaire does not support assignment of an increased rating for any period.  

The Board has also considered the Veteran's lay statements that his right knee disability is worse than currently evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses; however, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Extraschedular

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's disability is manifested by impairment of range of motion and pain and the rating criteria contemplate these impairments.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran has reported that he is unemployed, he has not reported that he is unemployable due to his knee disability.  The Veteran has reported that he was retrained by Vocational Rehabilitation and was employed briefly in medical billing.  However, he was laid off and reported difficulty finding employment.  In addition, VA examiners have reported that the Veteran's knee disability does not impair his ability to work.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


